Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 14




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  BCJV, LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues            BCJV, LLC (hereinafter

  “Defendant”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.         At all times material, Defendant, BCJV, LLC, owned and operated a professional
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 14




  office building located at 7171 SW 24th Street, Miami, Florida 33155 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. BCJV, LLC holds itself out to the public as

  “Gables Gate Professional Center.”

         6.      At all times material, Defendant, BCJV, LLC, was and is a Florida Limited

  Liability Company, organized under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         7.      Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         8.      Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         9.      Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendant continues to discriminate against people

  who are disabled in ways that block them from access and use of Defendant’s businesses and

  property.

         10.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance




                                                    2
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 14




         11.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         12.     Defendant, BCJV, LLC, owns, operates and oversees the Commercial Property, its

  general parking lot and parking spots.

         13.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         14.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about March 16, 2021 encountering

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately eleven (11) miles from his residence, and is near other

  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within five (5) weeks of the filing of

  this Complaint, specifically on or before May 22, 2021.

         15.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the businesses located within the Commercial Property for


                                                    3
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 14




  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within five (5) weeks from the filing of this Complaint,

  specifically on or before May 22, 2021.

          16.   The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          17.   The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          18.   Defendant, BCJV, LLC, owns and/or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

  Defendant, BCJV, LLC, is responsible for complying with the obligations of the ADA. The place

  of public accommodation that Defendant, BCJV, LLC, owns and operates the Commercial

  Property Business located at 7171 SW 24th Street, Miami, Florida 33155.




                                                  4
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 14




         19.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses located within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses located therein, not only to avail

  himself of the goods and services available at the Commercial Property, and businesses located

  within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         20.     Defendant, BCJV, LLC, as landlord and owner of the Commercial Property

  Business, is responsible for all ADA violations listed in this Complaint

         21.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in this Complaint. Plaintiff has reasonable grounds to believe

  that he will continue to be subjected to discrimination at the Commercial Property, and businesses

  within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the Commercial

  Property and businesses within the Commercial Property, not only to avail himself of the goods

  and services available at the Commercial Property and businesses located within the Commercial


                                                   5
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 14




    Property, but to assure himself that the Commercial Property, and businesses located within the

    Commercial Property are in compliance with the ADA, so that he and others similarly situated

    will have full and equal enjoyment of the Commercial Property, and businesses located within the

    Commercial Property without fear of discrimination.

           22.     Defendants have discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the Commercial Property, and businesses located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                    COUNT I – ADA VIOLATIONS
           23.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    22 above as though fully set forth herein.

           24.     Defendant, BCJV, LLC, has discriminated, and continues to discriminate, against

    Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

    1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

    $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

    Commercial Property, include but are not limited to, the following:

       A. Parking

  i.   There are accessible parking spaces that do not provide signs designating them as accessible,

       violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   There are accessible parking spaces with signs that are mounted too low, violating Section

       4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose resolution is


                                                      6
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 14




       readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes between sections of the facility. These are

       violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

       206.2.2, 303, 402 and 403, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

       thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

       entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The plaintiff had difficulty opening tenant doors without assistance, as the door pressure to

       open the door is excessive. Violation: There are doors at the facility that require excessive

       force to open them, in violation of Section 4.13.11 of the ADAAG and Section 404.2.9 of the

       2010 ADA Standards, whose resolution is readily achievable.

 v.    There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

vi.    The plaintiff had difficulty exiting tenant spaces without assistance, as the required


                                                     7
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 14




        maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

        the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

        of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

        Violation: There are inaccessible routes from the public sidewalk and transportation stop.

        These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

        ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

        4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ix.    The plaintiff had difficulty entering tenant spaces without assistance, as the required

        maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

        the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

        of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The plaintiff could not enter tenant spaces without assistance, as the required level landing is

        not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

        doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

        the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 xi.    The plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:


                                                       8
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 14




       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

xii.   The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

       C. Public Restrooms

  i.   There are inaccessible restrooms without directional signage towards an accessible restroom.

       Violation: Inaccessible restrooms lack directional signage to the location of an accessible

       restroom, violating Sections 4.1.2(7d), 4.1.3(16b), & 4.30 of the ADAAG and Sections 216.3,

       216.8, & 703.5 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

       Violation: The grab bars in the accessible toilet compartment do not comply with the

       requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose


                                                      9
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 10 of 14




        resolution is readily achievable.

  v.    The plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

 vi.    The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

        than 12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vii.    The plaintiff had difficulty using the doorknob on the restroom area door without assistance,

        as it requires tight grasping. Violation: The restroom area door has non-compliant hardware

        for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 &

        404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The plaintiff had difficulty opening the restroom door without assistance, as the door pressure

        to operate the door was excessive. Violation: There are doors at the facility that require

        excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

        404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.


                                                     10
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 11 of 14




                                  RELIEF SOUGHT AND THE BASIS

          25.     The discriminatory violations described in this Complaint are not an exclusive list

   of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

   enjoyment of the Commercial Business and businesses located within the Commercial Property;

   Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

   notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

   necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

   to Federal Rule of Civil Procedure 34.

          26.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.


                                                    11
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 12 of 14




           27.     Defendant has discriminated against the individual Plaintiff by denying him access

   to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           28.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           29.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.


                                                      12
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 13 of 14




          30.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

   violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          31.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates their

   business, located at and/or within the commercial property located at 7171 SW 24th Street, Miami,

   Florida 33155, the exterior areas, and the common exterior areas of the Commercial Property and

   businesses located within the Commercial Property, to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and


                                                    13
Case 1:21-cv-21485-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 14 of 14




   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


      Dated: April 16, 2021.

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 S.W. 74th Court
                                                       Miami, Florida 33155
                                                       Telephone: (305) 553-3464
                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                       By: ___/s/_Anthony J. Perez________
                                                              ANTHONY J. PEREZ
                                                              Florida Bar No.: 535451




                                                   14
